EXHIBIT 10.4

DESCRIPTION OF REVISION TO DIRECTOR COMPENSATION ARRANGEMENT

Due to the Company’s pending merger with an affiliate of Kohlberg Kravis
Roberts & Co. (the “KKR Transaction”), on May 30, 2007, the Compensation and
Benefits Committee (the “Committee”) of the Board of Directors of First Data
Corporation (the “Company”) determined that the normal equity compensation
granted to non-employee directors in the first part of each year was not
appropriate for 2007. As described in the Company’s Definitive Proxy Statement
filed with the Securities and Exchange Commission on April 17, 2007 (the “Proxy
Statement”), the Company has the ability to make additional cash payments to
directors to compensate the non-employee directors for the difference between
the intended value of equity awards and the value of awards that are granted.
The Committee determined that, instead of granting the equity awards, the
following cash compensation of equal value should be paid to non-employee
directors within an administratively reasonable period of time following the
close of the KKR Transaction.

Annual and Committee Retainers

Each non-employee director will receive $90,000 plus any 2007 committee
retainers payable, less appropriate withholding, instead of any equity he or she
would have received from the conversion of his or her cash retainer into stock
options and/or unrestricted stock units as described on page 27 of the Company’s
Proxy Statement.

Annual Grants of Non-Qualified Stock Options

Each non-employee director also will receive $125,000, less appropriate
withholding, instead of receiving an annual grant valued at $125,000 in the form
of immediately vested non-qualified stock options or unrestricted stock units as
described on page 28 of the Company’s Proxy Statement.

In addition, the three non-employee directors that were re-elected at the 2007
Annual Shareholder Meeting on May 30, 2007, Mr. David Coulter, Mr. Richard
Kiphart and Ms. Joan Spero, will receive $135,000 prorated at 1/36 per month (or
partial month) from May 30, 2007 until such time as the director terminates
board service or the close KKR Transaction, which ever occurs earlier, less
appropriate withholding, instead of receiving a grant valued at $135,000 in the
form of immediately vested non-qualified stock options or unrestricted stock
units as described on page 28 of the Company’s Proxy Statement.